Case 2:18-cv-00178-KS-MTP Document 61 Filed 02/21/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
JOSEPH DAVIS PLAINTIFF
VERSUS CIVIL ACTION NO. 2:18-cv-178-KS-MTP
CITY OF WAYNESBORO, MISSISSIPPI, et al. DEFENDANTS

AGREED ORDER OF DISMISSAL AS
TO CITY OF WAYNESBORO, MISSISSIPPI

This day this cause came on to be heard on the ore tenus motion of the parties to
dismiss the City of Waynesboro, Mississippi and all claims asserted against it, and it
being made known to the Court that the parties are in agreement thereto, finds that said

motion is well taken.

IT IS, THEREFORE, ORDERED AND ADJUDGED that the City of Waynesboro

and all claims asserted against it are hereby dismissed with prejudice, each party to bear

its own costs. “ .

SO ORDERED this the _sN day of February, 2019.

[[Qo®P rye —

DISTRICT COURT JUDGE

AGREBD TO:

/s/ Robert N. Norris
LOUIS H. WATSON, JR., ESQ. (MSB # 9063)
ROBERT N. NORRIS, ESQ. (MSB #101574)
Watson & Norris, PLLC
1880 Lakeland Dr., Suite G
Jackson, Mississippi 39216
Tel: (601) 968-0000
Fax: (601) 968-0010
louis@watsonnorris.com
nick@watsonnorris.com

Attorney for Plaintiff, Joseph Davis
Case 2:18-cv-00178-KS-MTP Document 61 Filed 02/21/19 Page 2 of 2

/s/William R. Allen
WILLIAM R. ALLEN, ESQ. (MSB # 100541)
JESSICA S. MALONE (MSB #102826)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
FP, ©, Bex 751
Brookhaven, MS 39602
Tel: 601-833-4361
Fax: 601-833-6647
wallen@aabalegal.com
jmalone@aabalegal.com
Attorney for Defendant, City of Waynesboro, Mississippi
